EXHIBIT 18
                                                                   Page 1

1
2    UNITED STATES DISTRICT COURT
3    SOUTHERN DISTRICT OF NEW YORK
4    Civil Action No. 7:17-cv-08943
5    -----------------------------------x
     NATIONAL ASSOCIATION FOR THE ADVANCEMENT
6    OF COLORED PEOPLE, SPRING VALLEY BRANCH,
     et al.,
7
                 Plaintiffs,
8
9
          - against -
10
11
     EAST RAMAPO CENTRAL SCHOOL DISTRICT,
12   et al.,
13               Defendants.
     -----------------------------------x
14                     March 6, 2018
                       10:06 a.m.
15
16
17        Deposition of OSCAR COHEN, taken by
18   Defendants, pursuant to Notice, held at the
19   offices of Morgan Lewis & Bockius LLP, 101
20   Park Avenue, New York, New York, before
21   Todd DeSimone, a Registered Professional
22   Reporter and Notary Public of the State of
23   New York.
24
25

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 4

1                             COHEN
2    O S C A R       C O H E N,
3    called as a witness, having been first duly
4    sworn, was examined and testified
5    as follows:
6    EXAMINATION BY MR. LEVINE:
7         Q.         Good morning.              My name is
8    Randall Levine.          I'm an attorney for the
9    East Ramapo Central School District.
10                   Could I ask you to state your
11   full name for the record, please.
12        A.         Oscar Cohen.
13        Q.         Should I address you as
14   Dr. Cohen?
15        A.         I do have a doctorate, but
16   address me as you please.
17        Q.         All right.            Have you ever been
18   deposed before?
19        A.         Not to my recollection.
20        Q.         Do you understand that you are
21   here today to give testimony in a case
22   called NAACP versus the East Ramapo Central
23   School District?
24        A.         I do.
25        Q.         Because you haven't been

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                 Page 27

1                             COHEN
2         A.         It is a euphemism for public
3    education.
4         Q.         The same sentence, same
5    paragraph, you refer to, and I will quote,
6    "a majority of members from the Orthodox
7    and ultra-Orthodox Jewish community
8    (bloc)."
9                    What do you mean by "the
10   Orthodox and ultra-Orthodox Jewish
11   community"?
12        A.         I mean the private school
13   community.
14        Q.         What's the private school
15   community?
16        A.         The community that sends their
17   children to private schools.
18        Q.         Are they all Orthodox and
19   ultra-Orthodox Jews?
20                   MR. JASON:            Objection,
21   foundation.
22        A.         I don't know.
23        Q.         Why did you refer in this
24   sentence to "the Orthodox and
25   ultra-Orthodox Jewish community"?

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                Page 112

1                             COHEN
2         A.         Yes.
3         Q.         So when you say "seats
4    currently controlled by private school
5    interests," you mean board members who are
6    supported by the Orthodox and
7    ultra-Orthodox Jewish communities, right?
8         A.         I mean board members who
9    ascribe to the private schooling of the
10   children for whom they -- for their own
11   children, for the most part.
12        Q.         And by that, as we have
13   established from looking at these other
14   documents, I thought, when you are talking
15   about the private school community, you
16   mean, at least primarily, the Orthodox and
17   ultra-Orthodox Jewish community, right?
18        A.         Correct.
19        Q.         So in the next sentence, when
20   you say "white preferred candidates would
21   still, in all likelihood, be shoo-ins for
22   the remaining five seats," you are now
23   using another phrase to mean the same
24   thing, "white preferred candidates" refer
25   to candidates supported by the Orthodox and

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 113

1                                COHEN
2    Hasidic Jewish communities, right?
3                       MR. JASON:            Objection,
4    mischaracterizes testimony.
5            Q.         You can answer.
6            A.         Whose children are just about
7    100 percent white, correct.
8            Q.         So when you say "white
9    preferred candidates" in this sentence, you
10   mean candidates supported by the Orthodox
11   and Hasidic Jewish communities, right?
12           A.         Correct.
13           Q.         You say that they "would, in
14   all likelihood, be shoo-ins for the
15   remaining five seats."                   What do you mean by
16   that?
17           A.         What paragraph?
18           Q.         Last paragraph, right after the
19   phrase "white preferred candidates," in the
20   last paragraph, the next clause is "in all
21   likelihood, be shoo-ins."
22                      So what do you mean when you
23   say "white preferred candidates would
24   still, in all likelihood, be shoo-ins for
25   the remaining five seats"?

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 158

1
2                    I N D E X
3
     WITNESS                EXAMINATION BY                         PAGE
4
     COHEN                  LEVINE                                        4
5
6
                     E X H I B I T S
7
     COHEN               DESCRIPTION                               PAGE
8    Exhibit     1    PL0004034-0004040                              19
     Exhibit     2    PL0000991-0000991                              64
9    Exhibit     3    PL0017150                                      74
     Exhibit     4    Document, not Bates                            88
10                    stamped
     Exhibit 5        PL0004270-0004271                              105
11   Exhibit 6        Declaration of Oscar                           119
                      Cohen
12   Exhibit 7        PL0002452-0002453                              151
13
14
15
     DIRECTIONS NOT TO ANSWER
16
     Page            Line
17   9               6
     9               22
18
19
     REQUESTS
20
     Page        Line
21           (NONE)
22
23
24
25

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                 Page 159

1
2               CERTIFICATION
3
4      I,   TODD DeSIMONE, a Notary Public for
5    and within the State of New York, do hereby
6    certify:
7      That the witness whose testimony as
8    herein set forth, was duly sworn by me; and
9    that the within transcript is a true record
10   of the testimony given by said witness.
11     I further certify that I am not related
12   to any of the parties to this action by
13   blood or marriage, and that I am in no way
14   interested in the outcome of this matter.
15     IN WITNESS WHEREOF, I have hereunto set
16   my hand this 6th day of March, 2018.
17
18                        <%Signature%>
                _______________________
19                TODD DESIMONE
20
21                    *          *          *
22
23
24
25

                              Veritext Legal Solutions
            215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
